Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 May 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Williamsburgh May 13th 1782.
                        
                        The intelligences from Newyork which your Excellency has been so good as to send me are of the greatest
                            importance, If to that, we add the surrender of Minorca and an invasion on Jamaica, if it takes place, we may look on all
                            these events as forerunners of our last campaign: But as we must ever be ready for action untill the Last moment, I am in
                            readiness to march as soon as I shall receive the orders of my court or Letters from Count de Grasse.
                        
                            A march by Land to the Head of Elk is impossible By reason of the small number of vessels that we have, It would take
                                two or three voyages and we would be obliged to wait for all our Horses of every denomination, it would not hasten the
                                operation in the least, it is then probable that in June we should go to the North, I would march the greatest part of
                                the Army by Land and as to the round about Way I have proposed it will not certainly take place if time is scarce,
                                according to the judicious reflecxions of your Excelly—I will undertake it only in June, there four or five Days delay
                                may be taken on the Time that we shall wait for the great navy force. As to the possibility of having the News spread
                                in new York of a march directed on Carolina to appearance we here may make them fall in that Error by the Means of the
                                great quantity of flags coming here to take the Tobacco allotted in payment of the merchandizes taken by
                            the Capitulation which by the bye does not over please Governor Harrison to whom I have left the entire manegement and to
                            the Council of the correspondance with these flags on the American affairs, he has wrote about it to Mr Morris and
                            Congress. They are not allowed to go farther up than the mouth of the rivers. Your Excellency may rest assured that
                                any Maneuvre whoses Effect might be uncertain will give Way to the celerity of my movements if circumstances
                                require it.
                        
                        Your Excellency must have heard the news brought to Philadelphy by a privateer arrived from Martinico, about
                            an engagement between Count de Grasse and Mr Rodney on the 12th of April. A Vessell that left St Thomas on the 16th April
                            and was thrown on this coast, mentions that a few days before its departure there had been a naval engagement and that a
                            french man of war had been seen taken in tow by a frigate, which makes me presume that Count de Grasse was on his way to
                            St Domingo.
                        I have received a Letter from Mr De Bellecombe, Governor of hispaniola, of the 26th march, mentioning the
                            arrival of a spanish Line of battle Ships with 4,000 men from Cadiz, he then expected the other squadron of Solano and
                            that of Count de Grasse. General Don Galves who is to command the Land forces is already at cape français.
                        I beg of your Excellency to send the inclosed Letter to Mr De Quemy, commander of the frigate L’Emeraude, by a
                            speedy and secure way. I am with respect and personal attachment Sir, your Excellencys Most obedient & humble
                            servant
                        
                            le Cte de Rochambeau
                        
                        
                            
                                The words in square brackets are translations of code.
                            
                        


                    